Citation Nr: 0700588	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 562	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.  

3.	Entitlement to service connection for liver disease, also 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.

In November 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) so a 
videoconference hearing could be scheduled before a Veterans 
Law Judge (VLJ) of the Board.  The veteran had his hearing in 
April 2006.

During the months since, on August 16, 2006, the United 
States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), which reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides (including the dioxin 
in Agent Orange).  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on 
court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA 
imposed a temporary stay at the Board on the 
adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those based on 
herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a 
final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed will 
be resumed.  The veteran's claim for service connection 
for liver disease is subject to this stay, and its 
adjudication therefore must be deferred.

Regarding, also, the veteran's claim for service connection 
for peripheral neuropathy (which he alleges, as well, is due 
to herbicide exposure), there is a sufficient evidentiary 
basis even now upon which to decide this issue.  So this 
claim will be adjudicated at once.  Unfortunately, however, 
further development of the record is required before deciding 
the claim remaining for service connection for PTSD, so that 
claim is again being remanded to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice 
regarding the evidence needed to substantiate his claim for 
service connection for peripheral neuropathy, including an 
explanation of whose specific responsibility -- his or VA's, 
it was to obtain this supporting evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of this claim has been obtained.

2.	There is no competent medical evidence the veteran 
currently has peripheral neuropathy, or has ever had this 
condition during or since his separation from military 
service.


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy that was 
incurred or        aggravated during service, including due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002);                        
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.    As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with the above criteria that a claimant seeking VA 
compensation benefits receive VCAA notice that is specific to 
the claim he intends to establish, the RO has taken 
sufficient informative measures to apprise the veteran of the 
significance of the VCAA to his claim through issuance of its 
August 2003 and February 2004 correspondence, and December 
2004 statement of the case (SOC) and subsequent supplemental 
SOCs (SSOCs).  Based upon the documentation provided, the 
constituent elements set forth in the Pelegrini II decision 
for satisfactory VCAA notice were effectively met.     





In accordance with the first element of the Pelegrini II 
analysis, the veteran has been notified as to the additional 
evidence required to substantiate his claim, primarily 
through the RO's August 2003 VCAA notice letter which 
explained that further information and evidence was required 
indicating service in the Republic of Vietnam between January 
9, 1962 and May 7, 1975, and post-service treatment for the 
condition claimed, as essential elements of his pending claim 
for compensation benefits.  Also, the December 2004 SOC 
provided citation to and explanation of   38 C.F.R. §§ 3.307 
and 3.309(e) with respect to claims for service connection 
for disabilities presumed as incurred in service due to 
exposure to Agent Orange.    That document included citation 
to 38 C.F.R. § 3.159 as well -- the regulation that sets 
forth the procedures by which VA will assist a claimant in 
the development of  a claim for compensation benefits.  

The second and third elements of satisfactory VCAA notice 
under Pelegrini II  were also met based upon information in 
the August 2003 notice letter that explained the shared 
responsibility between VA and the veteran himself to obtain 
further evidence relevant to the disposition of his claim.  
Quartuccio v. Principi,   16 Vet. App. 183, 186-87 (2002).  
This letter placed him on notice that VA would undertake 
reasonable efforts to assist in obtaining any additional 
remaining medical records, employment records, or other 
Federal records.  It also set forth a list of    the general 
type of evidence that would be most helpful for him to submit 
directly to support his claim, including relevant sources of 
private treatment, lay statements from individuals who knew 
him in service, and employment or insurance physical 
examination reports.  Additionally, a February 2004 notice 
letter informed him that recent RO attempts to obtain records 
from a Dr. B., private physician, were unsuccessful, and 
requested clarification as to the appropriate identifying 
physician contact information.  Also included was a more 
general request for relevant   service medical records (SMRs) 
and other medical evidence and information.  

While the above documentation satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the 
"fourth element" mentioned above.  However, the veteran has 
received sufficient explanation as to how to provide further 
relevant evidence, such that the intended purpose of this 
final element of VCAA notice was nonetheless met.
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although neither of the VCAA notice letters provided 
to the veteran contained the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The February 2004 letter 
informed him that he would continue to have at least a one-
year period since the most recent     December 2003 medical 
records request, in which to submit additional relevant 
evidence and to protect his entitlement to benefits from the 
earliest possible date. So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04         (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077             (Vet. App. December 21, 
2006). 



Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal for service 
connection for peripheral neuropathy, this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO),       the Board must consider whether the veteran 
has been prejudiced thereby).         This is because, since 
the Board will conclude below that the preponderance of    
the evidence is against his claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition to the requirement that the veteran receive 
content-specific VCAA notice, it is also essential that the 
relevant notice information have been sent to him in a timely 
manner.  In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  In this instance, the August 2003 and February 2004 
notice letters provided to the veteran were issued in advance 
of the September 2004   rating decision on appeal, which 
represented the initial adjudication of his claim.  So the 
criteria for timely notice was satisfied in this case.  See 
Pelegrini II, 18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim.  In this respect, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
outpatient clinical records, and a copy of an August 2002 
Agent Orange registry examination.  The RO has contacted the 
Howard University Hospital and requested that it provide any 
medical records on file for the veteran, and in February 
2004, this facility responded that there was no record of the 
veteran in its patient database. Also, in response to a 
records request from the Washington, D.C. VAMC for 
information on file with respect to instances of treatment 
from 1971 through 1972, in August 2004, this facility 
responded that it was unable to locate any relevant treatment 
records.  Additionally, the National Personnel Records Center 
(NPRC) has been contacted in order to confirm the dates and 
locations of the veteran's service while stationed on the 
U.S.S. Aludra (AF-55).    
To support his claim, the veteran has provided a copy of a 
historical event summary for the unit in which he served, and 
various personal statements.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claim. 38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).






A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2006).  In applying this presumption, service in the 
Republic of Vietnam means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.         38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).       

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e), in 
turn, shall be presumptively service connected if there are 
circumstances establishing herbicide agent exposure (either 
on the basis of the legal presumption discussed above, or on 
competent evidence of such exposure), even though there is no 
record of such disease during service.  These conditions are:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  Additionally, as a result of amendments 
to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus and 
chronic lymphocytic leukemia (CLL) have been added to   the 
list of diseases for which presumptive service connection can 
be established. See 66 Fed. Reg. 23166 (May 8, 2001); 
68 Fed. Reg. 59540 (October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41442-41449    and 57586-57589 (1996).  




However, the provisions for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

In the present claim under consideration for service 
connection for peripheral neuropathy, the veteran is alleging 
he has this condition from exposure to herbicides (Agent 
Orange) during a tour in the Republic of Vietnam.  As alluded 
to, he says he served on a ship off the coast of Vietnam and 
even actually visited in country during an overnight stay in 
Da Nang.  But the underlying event of 
in-service Agent Orange exposure has not yet been confirmed 
from the evidence already of record.  This includes evidence 
of verified service within the geographical borders of 
Vietnam -- which would in turn entail the application of the 
presumption of exposure to Agent Orange during service since 
the record establishes service on a ship in the waters 
offshore of Vietnam, although no indication so far of 
temporary duty on land.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Prior to any evaluation as to 
the likely etiology of the condition claimed, though, the 
preliminary requirement of a current disability must first be 
established.  And this has not been done, so the claim must 
be denied irrespective of any other consideration.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (Service 
connection presupposes a current diagnosis of the 
claimed disability).


The competent medical evidence of record does not contain a 
confirmed diagnosis of peripheral neuropathy, or otherwise, 
symptomatology suspected to represent this same condition.  
The veteran's VA outpatient treatment records from the 
Columbia VAMC and Greenville OPC from the late 1990s up until 
the present have been reviewed in this respect, as has been 
the report of an August 2002 VA Agent Orange Registry 
examination, but these sources of relevant evaluation 
and treatment are absent for a clinical assessment of, or 
substantially similar to, peripheral neuropathy.  Some of 
these reports include an April 2002 assessment of sciatica 
affecting the hips and back region, and June 2003 report of 
trigemenial neuralgia; but there is no indication of 
neurological symptoms at any peripheral extremity locations.  
The veteran's SMRs also do not show a diagnosis of 
peripheral neuropathy, or of potentially related neurological 
complaints or impairment.  

Notwithstanding also that during the April 2006 Board 
hearing, the veteran explained that a VA physician told him 
that he had peripheral neuropathy, this observation was not 
then documented in his medical records, and without that 
concurrent documentation, unfortunately, the veteran's own 
reiteration of that diagnosis cannot provide probative 
evidence of the same.  See Robinette v. Brown,  8 Vet. App. 
69, 77 (1995) (statement of physician on subject of etiology 
is necessary instead of layperson account in and of itself, 
as a reliable indicator of physician's opinion and underlying 
medical basis of opinion).  See, too,         Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).

While this appeal has been pending, the RO has also 
undertaken appropriate measures to attempt to ensure that all 
relevant records of treatment have been obtained from both VA 
and private sources of medical information.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(2).  But as mentioned, 
records requests for treatment reports from within a few 
years of service discharge, and more recently (from sources 
other than those previously noted above) resulted in the 
response that no further records concerning the veteran were 
available.  So there is no objective action required to 
present a reasonably comprehensive portrayal of his medical 
history as to the condition claimed.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223,  225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Based upon the above, there is no competent evidence 
demonstrating the veteran currently has peripheral 
neuropathy.  Inasmuch as this claimed disability is not shown 
to presently exist, there is obviously no need for a further 
determination as to whether it is etiologically related to 
service, particularly, to the alleged exposure to Agent 
Orange therein (under either a presumptive or direct basis).  
And for that matter, the question of whether the veteran had 
presumed Agent Orange exposure in accordance with 38 C.F.R. § 
3.307(a)(6)(iii), itself, also does not require additional 
analysis.  This is in contrast to the additional claim that 
has been appealed of service connection for liver disease, 
also allegedly due to herbicide exposure, for which the 
presumption of Agent Orange exposure is a determinative issue 
(given there is some evidence suggesting a possible liver 
disorder), and which, as mentioned, is subject to stay 
pending further resolution of the appeal to the Federal 
Circuit in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
Meanwhile, in the present claim for peripheral neuropathy, 
the lack of evidence of a current disability is the 
dispositive issue in this claim.  So the Board need not 
temporarily stay the disposition of this claim, unlike the 
claim for liver disease.

The veteran's assertions have also been taken into 
consideration in adjudicating this claim for peripheral 
neuropathy -- but as he is a layman, he does not have the 
necessary medical training and/or expertise to offer a 
probative opinion on the diagnosis of whether he currently 
experiences the claimed peripheral neuropathy disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, since the preponderance of evidence effectively 
weighs against the veteran's claim for service connection, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for peripheral neuropathy, 
as due to Agent Orange exposure, is denied.  


REMAND

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

At present, there is sufficient evidence obtained presenting 
a reasonable likelihood that the initial requirement of a 
diagnosis of PTSD has been met.  A VA counseling therapist at 
the Greenville Vet Center in his May 2004 correspondence 
indicated his diagnosis of PTSD, which was considered to be 
associated with one or more events from the veteran's 
service.  A VA psychiatric evaluation at the Columbia VAMC 
in May 2005 also resulted in a diagnosis of PTSD, amongst 
other mental health-related conditions (for which it was not 
specified whether these were attributable to the underlying 
PTSD).  So there is an objective justification upon which to 
find that the veteran may have the psychiatric disorder 
claimed, and to proceed with the determination as to whether 
it is linked to a confirmed stressor from service.  38 C.F.R. 
§ 3.304(f).

The first criterion in making this determination is that of 
stressor verification,      and in advance of resolving 
whether there is medical evidence associating the verified 
stressor(s) with current PTSD symptomatology.  In this 
instance, the veteran has also described events that are 
unrelated to participation in combat,     and his service 
personnel records do not denote combat service.  Hence, his 
alleged stressors would need to be confirmed by independent 
sources (including, but not limited to service records), 
other than his lay testimony alone.  See Cohen,             
10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996).  

Those events which the veteran has described in connection 
with the pending claim for service connection for PTSD 
include several incidents which he has indicated that he 
witnessed while he was stationed aboard the U.S.S. Aludra 
(AF-55) for the timeframe from March 1967 to November 1969.  
The incidents described include having experienced constant 
exposure to gunfire from the U.S.S. New Jersey off the 
Vietnam coast in 1968, in which the veteran is apparently 
referring to an incident of "friendly fire."  He further 
alleges that he was a witness to a January 1968 incident in 
which U.S. soldiers were being mistakenly bombed by U.S. 
military jets on the beach at Hue, South Vietnam.  Additional 
incidents he has described are that on one or more instances 
he witnessed the death of Vietnamese civilians who had been 
in waterborne vessels in the path of the ship.  He also 
states that while stationed aboard the U.S.S. Aludra, he was 
given the detail assignment to assist with the recovery of 
the body of an individual from an elevator shaft on board the 
ship.   

Other incidents alleged involve having traveled through 
typhoons in the open seas around Japan, and around Kaoshung, 
Taiwan, each of which lasted seven to ten days; having 
witnessed all-night grenade explosions while docked in the 
DaNang harbor, that were intended to ward off underwater 
swimmers; the observation of spraying of chemicals by 
aircraft which led to the destruction of foliage around    
the Mekong Delta; and that on one occasion his ship was 
almost the target of a mistaken attack by U.S. bomber 
aircraft and that this mishap was averted when     he got the 
attention of the signalman on duty.  

For the purpose of facilitating RO development (via the AMC) 
to assist with independent corroboration of the above-
mentioned events from during the veteran's service, the 
veteran should have an additional opportunity to provide 
detailed information concerning these incidents.  Several of 
the events he has mentioned would require specific further 
information to permit a meaningful search of such records as 
deck logs from the U.S.S. Aludra, and other unit history 
records.          This includes the dates (preferably within 
a 60-day timeframe) when the alleged events occurred, 
locations, and names of any individuals involved.  Following 
receipt of this information from him, the RO should contact 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to obtain relevant unit history information that 
pertains to his claimed stressors from service.    

In reviewing all additional information obtained that has a 
bearing upon stressor verification, it should be considered 
that corroborating evidence may include any further lay 
statements from individuals concerning the events alleged, in 
addition to service records (contrary to what was previously 
set forth under the VA Adjudication Manual, M21-1, Part VI, 
para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, 
para 50.45(d) (1989)).  Also, corroboration of a stressor 
does not expressly require confirmation of every detail 
alleged, including the veteran's personal participation in 
the event described, whereas evidence indicating that       
he was a witness to the event or that otherwise establishes 
the likelihood of his presence may be sufficient.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

Provided that at least one of the veteran's alleged stressors 
is eventually confirmed, he should then be scheduled for a VA 
psychiatric examination to determine whether he has PTSD as a 
result of the verified stressor(s).  The examination should 
initially address whether he meets the medical criteria for a 
diagnosis of PTSD (under  DSM-IV).  If this is established, 
the designated examiner should then offer an opinion as to 
whether this condition is causally linked to a confirmed 
stressor from service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where 
necessary to make a decision on the claim).   

Furthermore, while the veteran's claim is in remand status, 
this will provide the opportunity to afford comprehensive 
notification as to the applicability of the VCAA to the 
continued development of his claim.  As mentioned, the VCAA     
was signed into law on November 9, 2000, and it prescribed 
several essential requirements regarding VA's duties to 
notify and assist with the evidentiary development of a 
pending claim for compensation benefits.  See 38 U.S.C.A.        
§§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
addressed the provisions of the VCAA in situations, as here, 
where the veteran has filed a claim for service connection.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.    
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The veteran has been sufficiently apprised of the procedures 
for obtaining evidence relevant to his claim thus far, 
through the issuance of several VCAA notice letters that 
explained the general requirements to substantiate his claim, 
and also set forth  a discussion as to the shared obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183,   
186-87 (2002).  But he has not yet received notice of the 
downstream disability rating and effective date elements of 
his claim in accordance with the holding in Dingess/Hartman.  
So he should be provided a supplemental notice letter that 
includes a discussion of these specific elements.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
PTSD, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating or effective date for 
the claim on appeal, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	Obtain all additional records 
pertaining to          the veteran's 
outpatient treatment at the         
Columbia VAMC and the Greenville OPC 
since    June 2005, and associate all 
records obtained with    his claims 
file.  

3.	Provide the veteran another 
opportunity to identify any additional 
information that pertains to his 
alleged stressors from service, to 
include such details as specific dates 
(preferably within no more than a        
60-day timeframe), locations, names of 
any other individuals involved, and his 
unit designation at the time of the 
event(s) claimed.  



4.	Then undertake all appropriate action 
to assist  with the independent 
corroboration of the veteran's claimed 
stressors from service.  This should 
include a request for relevant unit 
history information from the JSRRC as 
necessary. 

5.	Provided that at least one of the 
veteran's claimed stressors has been 
independently verified, then schedule 
him for a VA psychiatric examination. 
The designated examiner should provide 
an opinion indicating whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has PTSD due 
to a confirmed stressor from service.  
In making this determination, only a 
stressor that has been confirmed based 
upon the evidence of record is to be 
considered.  If PTSD is diagnosed, 
the examiner must indicate what 
specific stressor in service provided 
the basis for this diagnosis.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet 
the DSM-IV criteria for this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained. If 
the claim is not granted to 
the veteran's satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


